 



Exhibit 10.58

  (MERRILL LYNCH LOGO) [f18087f1808702.gif]   TERM LOAN AND SECURITY AGREEMENT

          TERM LOAN AND SECURITY AGREEMENT dated as of 30th day of
November 2005, between Pac-West Telecomm, Inc., a corporation organized and
existing under the laws of the State of Califorina having its principal office
at 1776 W. March Lane, Stockton, CA 95207 (“Customer”), and Merrill Lynch
Capital, a division of Merrill Lynch Business Financial Services Inc., a
corporation organized and existing under the laws of the State of Delaware
having its principal office at 222 North LaSalle Street, Chicago, IL 60601
(“MLC”).
          In consideration of the mutual covenants of the parties hereto,
Customer and MLC hereby agree as follows:
ARTICLE I. DEFINITIONS
Section 1.1 Specific Terms. In addition to terms defined elsewhere in this Loan
Agreement, when used herein the following terms shall have the following
meanings:
     “Applicable Law” shall mean all laws, judgments, decrees, ordinances and
regulations and any other governmental rules, orders and determinations and all
requirements having the force of law, now or hereafter enacted, made or issued,
whether or not presently contemplated, including (without limitation) compliance
with all requirements of zoning laws and labor laws.
     “Bankruptcy Event” shall mean any of the following: (i) a proceeding under
any bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
liquidation, winding up or receivership law or statute shall be commenced, filed
or consented to by any Credit Party; or (ii) any such proceeding shall be filed
against any Credit Party and shall not be dismissed or withdrawn within sixty
(60) days after filing; or (iii) any Credit Party shall make a general
assignment for the benefit of creditors; or (iv) any Credit Party shall
generally fail to pay or admit in writing its inability to pay its debts as they
become due; or (v) any Credit Party shall be adjudicated a bankrupt or
insolvent; or (vi) any Credit Party shall take advantage of any other law or
procedure for the relief of debtors or shall take any action for the purpose of
or with a view towards effecting any of the foregoing; or (vii) a receiver,
trustee, custodian, fiscal agent or similar official for any Credit Party or for
any substantial part of any of their respective property or assets shall be
sought by such Credit Party or appointed.
     “Business Day” shall mean any day other than a Saturday, a Sunday, and any
day on which banking institutions located in the State of New York are
authorized by law or other governmental action to close.
     “Business Guarantor” shall mean every Guarantor that is not a natural
person.
     “Closing Date” shall mean the date upon which all conditions precedent to
MLC’s obligation to make the Loan shall have been met to the satisfaction of
MLC.
     “Collateral” shall mean the collateral more fully described on Exhibit A
attached hereto, howsoever arising, whether now owned or existing or hereafter
acquired or arising, and wherever located; together with all parts thereof
(including spare parts), all accessories, alterations and accessions thereto,
all books and records (including computer records) directly related thereto, all
proceeds thereof (including, without limitation, proceeds in the form of
Accounts and insurance proceeds), and the additional collateral described in
Section 3.6 (b) hereof.
     “Commitment Expiration Date” shall mean March 31, 2006.
     “Credit Party” and “Credit Parties” shall mean, individually or
collectively, the Customer, all Guarantors, and all Pledgors.
     “Default” shall mean either an “Event of Default” as defined in Section 3.5
hereof, or an event which with the giving of notice, passage of time, or both,
would constitute such an Event of Default.
     “Default Rate” shall mean an annual interest rate equal to the lesser of:
(i) two percentage points over the Interest Rate; or (ii) the highest interest
rate allowed by applicable law.
     “Event of Loss” shall mean the occurrence whereby any tangible Collateral
is damaged beyond repair, lost, totally destroyed or confiscated.
     “GAAP” shall mean the generally accepted accounting principles in effect in
the United States of America from time to time.
     “General Funding Conditions” shall mean each of the following conditions to
each loan or advance by MLC hereunder: (i) no Default or Event of Default shall
have occurred and be continuing or would result from the making of any such loan
or advance hereunder by MLC; (ii) there shall not have occurred and be
continuing any material adverse change in the business, condition (financial or
otherwise) of any Credit Party; (iii) all representations and warranties of all
of the Credit Parties herein or in any of the Loan Documents shall then be true
and correct in all material respects; (iv) MLC shall have received this Loan
Agreement and all of the other Loan Documents, duly executed, all of which shall
be in form and substance satisfactory to MLC; (v) MLC shall have received, as
and to the extent applicable, copies of invoices, bills of sale, loan payoff
letters and/or other evidence reasonably satisfactory to it that the proceeds of
the Loan will satisfy the Loan Purpose; (vi) MLC shall have received evidence
reasonably satisfactory to it as to the ownership of the Collateral and the
perfection and priority of MLC’s liens and security interests thereon, as well
as the ownership of and the perfection and priority of MLC’s liens and security
interests on any other collateral for the Obligations furnished pursuant to any
of the Loan Documents; (vii) MLC shall have received evidence

1



--------------------------------------------------------------------------------



 



reasonably satisfactory to it of the insurance required hereby or by any of the
Loan Documents on the Collateral; and (viii) any additional conditions,
information and/or other documents as reasonably requested by MLC with respect
to the transactions contemplated hereby shall have been met to the reasonable
satisfaction of MLC.
     “Guarantor” shall mean each Person obligated under a guaranty, endorsement
or other undertaking by which such Person guarantees or assumes responsibility
in any capacity for the payment or performance of any of the Obligations.
     “Individual Guarantor” shall mean every Guarantor that is a natural person.
     “Loan” shall mean a 36 month term installment loan in an amount equal to
$4,474,588.64
     “Loan Agreement” shall mean this agreement as titled in the initial
paragraph hereof.
     “Loan Documents” shall mean this Loan Agreement, any note, any guaranty of
any of the Obligations and all other security and other instruments,
assignments, certificates, certifications and agreements of any kind relating to
any of the Obligations, whether obtained, authorized, authenticated, executed,
sent or received concurrently with or subsequent to this Loan Agreement, or
which evidence the creation, guaranty or collateralization of any of the
Obligations or the granting or perfection of liens or security interests upon
any Collateral or any other collateral for the Obligations, including any
modifications, amendments or restatements of the foregoing.
     “Loan Purpose” shall mean the purpose for which the proceeds of the Loan
will be used; to wit: to purchase or finance equipment.
     “Location of Tangible Collateral” shall mean the address of Customer where
the collateral is located as set forth on Exhibit A hereto.
     “Material Adverse Effect” shall mean any material adverse effect on the
business or financial condition of Customer taken as a whole as reasonably
determined by MLC.
     “Obligations” shall mean all liabilities, indebtedness and obligations of
Customer to MLC, howsoever created, arising or evidenced, whether now existing
or hereafter arising, whether direct or indirect, absolute or contingent, due or
to become due, primary or secondary or joint or several, and, without limiting
the generality of the foregoing, shall include principal, accrued interest
(including without limitation interest accruing after the filing of any petition
in bankruptcy), all advances made by or on behalf of MLC under the Loan
Documents, collection and other costs and expenses incurred by or on behalf of
MLC, whether incurred before or after judgment, and all present and future
liabilities, indebtedness and obligations of Customer under the Note issued
pursuant hereto and this Loan Agreement, or any other Note or evidence of
indebtedness to MLC.
     “Permitted Liens” shall mean with respect to the Collateral: (i) liens for
current taxes not yet due and payable, other non-consensual liens arising in the
ordinary course of business for sums not due, and, if MLC’s rights to and
interest in the Collateral would not be materially and adversely affected
thereby, any such liens for taxes or other non-consensual liens arising in the
ordinary course of business being contested in good faith by appropriate
proceedings and so long as adequate reserves are maintained with respect to such
liens and available to Customer for the payment of such taxes or other
non-consensual liens; (ii) liens in favor of MLC; (iii) liens which will be
discharged with the proceeds of the Loan; (iv) statutory liens of landlords,
carriers, warehousemen, processors, mechanics, materialmen, or suppliers
incurred in the ordinary course of business and securing amounts not yet due or
declared to be due by the claimant thereunder; and (v) any other liens expressly
permitted in writing by MLC.
     “Person” shall mean any natural person and any corporation, partnership
(general, limited or otherwise), limited liability company, trust, association,
joint venture, governmental body or agency or other entity having legal status
of any kind.
     “Pledgor” shall mean each Person who at any time provides collateral, or
otherwise now or hereinafter agrees to grant MLC a security interest in any
assets as security for Customer’s Obligations.
     “UCC” shall mean the Uniform Commercial Code of Illinois as in effect in
Illinois from time to time.
1.2. Other Terms. Except as otherwise defined herein, all terms used in this
Loan Agreement which are defined in the UCC shall have the meanings set forth in
the UCC and accounting terms not defined herein shall have the meaning ascribed
to them in GAAP.
1.3. UCC Filing. Customer hereby authorizes MLC to file a record or records (as
defined or otherwise specified under the UCC), including, without limitation,
financing statements, in all jurisdictions and with all filing offices as MLC
may determine, in its sole discretion, are necessary or advisable to perfect the
security interest granted to MLC herein. Such financing statements may describe
the Collateral in the same manner as described herein or may contain an
indication or description of collateral that describes such property in any
other manner as MLC may determine, in its sole discretion, is necessary,
advisable or prudent to ensure the perfection of the security interest in the
Collateral granted to the MLC herein.
ARTICLE II. THE LOAN
2.1. Commitment. Subject to the terms and conditions hereof, MLC hereby agrees
to make the Loan to Customer for the Loan Purpose, and Customer agrees that all
amounts borrowed shall satisfy the Loan Purpose from MLC. The entire proceeds of
the Loan shall be disbursed on the Closing Date either directly to the
applicable third party or parties on account of the Loan Purpose or to reimburse
Customer for amounts directly expended by it; all as directed by Customer in a
Pay Proceeds Notice to be executed by Customer and delivered to MLC as set forth
in Section 2.3.

-2-



--------------------------------------------------------------------------------



 



2.2. Note. The Loan will be evidenced by and repayable in accordance with that
certain Collateral Installment Note made by Customer payable to the order of MLC
and issued pursuant to this Loan Agreement (the “Note”). The Note is hereby
incorporated as a part hereof as if fully set forth herein.
2.3. Conditions of MLC’s Obligation. The Closing Date and MLC’s obligation to
make the Loan on the Closing Date are subject to the prior fulfillment of each
of the following conditions: (a) MLC shall have received a written request from
Customer that the Loan be funded in accordance with the terms hereof, together
with a written direction from Customer as to the method of payment and payee(s)
of the proceeds of the Loan, which request and direction shall have been
received by MLC not less than two Business Days prior to any requested funding
date; (b) the Commitment Expiration Date shall not then have occurred; and
(c) each of the General Funding Conditions shall then have been met or satisfied
to the reasonable satisfaction of MLC.
2.4. Use of Loan Proceeds. The proceeds of the Loan shall be used by Customer
solely for a Loan Purpose, or, with the prior written consent of MLC, for other
lawful business purposes of Customer not prohibited hereby. Customer agrees that
under no circumstances will the proceeds of the Loan be used: (a) for personal,
family or household purposes of any Person whatsoever, or (b) to purchase, carry
or trade in securities, or repay debt incurred to purchase, carry or trade in
securities, or (c) unless otherwise consented to in writing by MLC, to pay any
amount to Merrill Lynch and Co., Inc. or any of its subsidiaries, other than
Merrill Lynch Bank USA, Merrill Lynch Bank & Trust Co. or any subsidiary of
either of them (including MLC and Merrill Lynch Credit Corporation).
ARTICLE III. GENERAL PROVISIONS
3.1. Representations and Warranties. Customer represents and warrants to MLC
that:
(a) Organization and Existence. Customer is a corporation, duly organized and
validly existing in good standing under the laws of its jurisdiction of
incorporation; the organizational number assigned to Customer by such
jurisdiction is C1968719; Customer is qualified to do business and in good
standing in each other jurisdiction where the nature of its business or the
property owned by it make such qualification necessary and where the failure to
be so qualified would have a Material Adverse Effect; and, where applicable,
each Business Guarantor is duly organized, validly existing and in good standing
under the laws of the state of its formation and is qualified to do business and
in good standing in each other jurisdiction where the nature of its business or
the property owned by it make such qualification necessary, and where the
failure to be so qualified would have a Material Adverse Effect.
(b) Execution, Delivery and Performance. Each Credit Party has the requisite
power and authority to enter into and perform the Loan Documents. The Customer
holds all necessary permits, licenses, certificates of occupancy and other
governmental authorizations and approvals required in order to own or operate
the Customer’s business except where the failure to do so would have a Material
Adverse Effect. The execution, delivery and performance by Customer of this Loan
Agreement and by each of the other Credit Parties of such of the other Loan
Documents to which it is a party: (i) have been duly authorized by all requisite
corporate action by such Credit Party, (ii) do not and will not violate or
conflict with any material law, order or other governmental requirement, or any
of the agreements, instruments or documents which formed or govern any of the
Credit Parties, and (iii) do not and will not breach or violate any of the
provisions of, and will not result in a default by any of the Credit Parties
under, any other material agreement, instrument or document to which it is a
party or is subject.
(c) Notices and Approvals. Except as may have been given or obtained, no notice
to or consent or approval of any governmental body or authority or other third
party whatsoever (including, without limitation, any other creditor) is required
in connection with the execution, delivery or performance by any Credit Party of
this Loan Agreement, the Note and the other Loan Documents to which it is a
party other than where the failure to have been given or to have obtained such
notice, consent or approval would not have a Material Adverse Effect.
(d) Enforceability. The Loan Documents to which any Credit Party is a party are
the respective legal, valid and binding obligations of such Credit Party,
enforceable against it or them, as the case may be, in accordance with their
respective terms, except as enforceability may be limited by bankruptcy and
other similar laws affecting the rights of creditors generally or by general
principles of equity.
(e) Collateral. Except for the existence of, or priorities afforded to, any
Permitted Liens: (i) Customer has good and marketable title to the Collateral,
(ii) none of the Collateral is subject to any lien, encumbrance or security
interest, and (iii) upon the filing of all Uniform Commercial Code financing
statements authenticated or otherwise authorized by Customer with respect to the
Collateral in the appropriate jurisdiction(s) and/or the completion of any other
action required by applicable law to perfect its liens and security interests,
MLC will have valid and perfected first liens and security interests upon all of
the Collateral. Without limiting the foregoing:
(A) The chief executive office and chief place of business (as such terms are
used in Article 9 of the UCC) of Customer is located at the address specified in
the preamble hereto.
(B) The tangible Collateral is and will remain tangible personal property and is
not and shall not constitute real property fixtures. The tangible Collateral is
removable from and is not essential to the premises at which the tangible
Collateral is located.
(C) All of the tangible Collateral is located at the Location of Tangible
Collateral.
(f) Financial Statements. Except as expressly set forth in Customer’s or any
Business Guarantor’s financial statements, all financial statements of Customer
and each Business Guarantor furnished to MLC have been prepared in conformity
with generally accepted accounting principles, consistently applied, are true
and correct in all material respects, and fairly present the financial condition
of it as at such dates and the results of its operations for the

-3-



--------------------------------------------------------------------------------



 



periods then ended (subject, in the case of interim unaudited financial
statements, to normal year-end adjustments); and since the most recent date
covered by such financial statements, there has been no material adverse change
in any such financial condition or operation.
(g) Litigation; Compliance With All Laws. No litigation, arbitration,
administrative or governmental proceedings are pending or, to the knowledge of
Customer, threatened against any Credit Party, which would, materially and
adversely affect (i) such Credit Party’s interest in the Collateral or the liens
and security interests of MLC hereunder or under any of the Loan Documents, or
(ii) the financial condition of such Credit Party or its continued operations.
Each Credit Party is in compliance in all material respects with all laws,
regulations, requirements and approvals applicable to such Credit Party.
(h) Tax Returns. All federal, state and local tax returns, reports and
statements required to be filed by any Credit Party have been filed with the
appropriate governmental agencies and all taxes due and payable by any Credit
Party have been timely paid (except to the extent that any such failure to file
or pay will not materially and adversely affect (i) either the liens and
security interests of MLC hereunder or under any of the Loan Documents, (ii) the
financial condition of any Credit Party, or (iii) its continued operations).
(i) Relationship with Merrill Lynch. Neither Customer nor any shareholder or
other Person that controls Customer is (i) an executive officer or director of
Merrill Lynch & Co., Inc. or any of its subsidiaries, or (ii) a holder of more
than 10% of any class of voting securities of Merrill Lynch & Co., Inc. or any
of its subsidiaries. For purposes of this representation, “control” means the
power to vote 25% or more of any class of voting securities; the ability to
control the election of a majority of directors; or the power to exercise a
controlling influence over management policies.
(j) No Outside Broker. Except for employees of MLC, Merrill Lynch, Pierce,
Fenner & Smith Financial Consultant (“MLPF&S”) or one of their affiliates or as
described in writing by Customer to MLC, Customer has not in connection with the
transactions contemplated hereby directly or indirectly engaged or dealt with,
and was not introduced or referred to MLC by, any broker or other loan arranger.
(k) Environmental Matters. In the ordinary course of its business, the officers
of Customer consider the effect of Environmental Laws on the business of
Customer, in the course of which they identify and evaluate potential risks and
liabilities accruing to Customer due to Environmental Laws. On the basis of this
consideration, Customer has concluded that Environmental Laws cannot reasonably
be expected to have a Material Adverse Effect on Customer or any Business
Guarantor. Neither Customer nor any Business Guarantor has received any notice
to the effect that its operations are not in material compliance with any of the
requirements of applicable Environmental Laws or are the subject of any federal
or state investigation evaluating whether any remedial action is needed to
respond to a release of any toxic or hazardous waste or substance into the
environment, which non-compliance or remedial action could reasonably be
expected to have a Material Adverse Effect on Customer or any Business
Guarantor. “Environmental Laws” shall mean any Federal, foreign, state or local
law, rule or regulation pertaining to the protection of the environment,
including, but not limited to, the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980 (“CERCLA”) (42 U.S.C. section 9601 et
seq.), the Hazardous Material Transportation Act (49 U.S.C. section 1801 et
seq.), the Federal Water Pollution Control Act (33 U.S.C. section 1251 et seq.),
the Resource Conservation and Recovery Act (42 U.S.C. section 6901 et seq.), the
Clean Air Act (42 U.S.C. section 7401 et seq.), the Toxic Substances Control Act
(15 U.S.C. section 2601 et seq.), the Federal Insecticide, Fungicide, and
Rodenticide Act (7 U.S.C. section 1361 et seq.), and the Occupational Safety and
Health Act (19 U.S.C. section 651 et seq.), as these laws have been amended or
supplemented, and any analogous foreign, Federal, state or local statutes, and
the regulations promulgated pursuant thereto.
(l) Investment Company Act. Neither Customer nor any Business Guarantor is an
“investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.
(m) Public Utility Holding Company Act. Neither Customer nor any Business
Guarantor is a “holding company” or a “subsidiary company” of a “holding
company”, or an “affiliate” of a “holding company” or of a “subsidiary company”
of a “holding company”, within the meaning of the Public Utility Holding Company
Act of 1935, as amended.
(n) Customer Identification- USA Patriot Act Notice; OFAC and Bank Secrecy Act.
MLC hereby notifies Customer that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56, signed into law October 26, 2001) (the
“Act”), and MLC’s policies and practices, MLC is required to obtain, verify and
record certain information and documentation that identifies each Customer,
which information includes the name and address of each Customer and such other
information that will allow MLC to identify each Customer in accordance with the
Act. In addition, Customer shall (a) ensure that no Person who owns a
controlling interest in or otherwise controls any Customer or any subsidiary of
any Customer is or shall be listed on the Specially Designated Nationals and
Blocked Person List or other similar lists maintained by the Office of Foreign
Assets Control (“OFAC”), the Department of the Treasury or included in any
Executive Orders, (b) not use or permit the use of the proceeds of the Loan to
violate any of the foreign asset control regulations of OFAC or any enabling
statute or Executive Order relating thereto, and (c) comply, and cause any of
its subsidiaries to comply, with all applicable Bank Secrecy Act (“BSA”) laws
and regulations, as amended.
Each of the foregoing representations and warranties: (i) has been and will be
relied upon as an inducement to MLC to make the Loan, and (ii) is continuing and
shall be deemed remade by Customer on the Closing Date and at no other time.
3.2. Financial and Other Information. Customer shall furnish or cause to be
furnished to MLC during the term of this Loan Agreement all of the following:
(a) Annual Financial Statements. Within 90 days after the close of each fiscal
year of Customer, a copy of the annual audited certified financial statements of
Customer and the annual certified financial statements of each Business
Guarantor, including, in each case, in reasonable detail, a balance sheet and
statement of retained earnings as at the close of such fiscal year and
statements of profit and loss and cash flow for such fiscal year.

-4-



--------------------------------------------------------------------------------



 



(b) Interim Financial Statements. Within 60 days after the close of each fiscal
quarter of Customer, a copy of the interim financial statements of Customer and
each Business Guarantor, signed by the Chief Financial Officer, for such fiscal
quarter (including in reasonable detail both a balance sheet as of the close of
such fiscal period, and statement of profit and loss for the applicable fiscal
period).
(c) Other Information. Such other information as MLC may from time to time
reasonably request relating to Customer, any Credit Party or the Collateral.
(d) General Agreements With Respect to Financial Information. Customer agrees
that except as otherwise specified herein or otherwise agreed to in writing by
MLC: (i) all annual financial statements required to be furnished by Customer to
MLC hereunder will be audited by either the current independent accountants for
Customer or other independent accountants selected by Customer and reasonably
acceptable to MLC, and (ii) all other financial statements required to be
furnished by Customer to MLC hereunder will be certified as fairly presenting
the financial condition of the Customer in all material respects by the
respective chief financial officer.
3.3. Other Covenants. Customer further agrees during the term of this Loan
Agreement that:
(a) Financial Records; Inspection. Each Credit Party (other than any Individual
Guarantor) will: (i) maintain at its principal place of business complete and
accurate books and records, and maintain all of its financial records in a
manner consistent with the financial statements heretofore furnished to MLC, or
prepared on such other basis as may be approved in writing by MLC or as required
by law; and (ii) permit MLC or its duly authorized representatives, upon
reasonable notice and at reasonable times, to inspect its properties (both real
and personal), operations, books and records, provided that absent the
occurrence and continuance of an Event of Default, MLC shall not conduct more
than one inspection in any 12 month period.
(b) Taxes. Each Credit Party will pay when due all of its respective taxes,
assessments and other governmental charges, howsoever designated, and all other
liabilities and obligations, except to the extent that any such failure to file
or pay will not materially and adversely affect either the liens and security
interests of MLC hereunder or under any of the Loan Documents, the financial
condition of any Credit Party or its continued operations.
(c) Compliance With Laws and Agreements. No Credit Party will violate (i) any
law, regulation or other governmental requirement, any judgment or order of any
court or governmental agency or authority; (ii) any agreement, instrument or
document which is material to its operations or to the operation or use of any
Collateral, in each case as contemplated by the Loan Documents; or (iii) any
agreement, instrument or document to which it is a party or by which it is
bound, if any such violation will materially and adversely affect either the
liens and security interests of MLC hereunder or under any of the Loan
Documents, the financial condition of any Credit Party, or its continued
operations.
(d) No Use of Merrill Lynch Name. Except upon the prior consent of MLC, no
Credit Party will directly or indirectly publish, disclose or otherwise use in
any advertising or promotional material, or press release, the name, logo or any
trademark of MLC, MLPF&S, Merrill Lynch and Co., Inc. or any of their
affiliates; provided, however, MLC hereby consents to any filing with the SEC or
similar regulatory body and the disclosure of the existence and terms of this
facility.
Notification By Customer. Customer shall provide MLC with prompt written
notification of: (i) any Default or Event of Default; (ii) any Material Adverse
Effect in the business, financial condition or operations of any Credit Party;
(iii) any information which indicates that any financial statements of any
Credit Party fail in any material respect to present fairly the financial
condition and results of operations purported to be presented in such
statements; (iv) any threatened or pending litigation involving any Credit Party
which could reasonably be expected to have an Material Adverse Effect; (v) any
casualty loss, attachment, lien, judicial process, encumbrance or claim
affecting or involving any material portion of the Collateral; and (vi) any
change in Customer’s outside accountants. Each notification by Customer pursuant
hereto shall specify the event or information causing such notification, and, to
the extent applicable, shall specify the steps being taken to rectify or remedy
such event or information.
(e) Entity Organization. Each Credit Party which is an entity will (i) remain
(A) validly existing and in good standing in the state of its organization and
(B) qualified to do business and in good standing in each other state where the
nature of its business or the property owned by it make such qualification
necessary and the failure to do so materially adversely affects MLC’s interest
in the Collateral or its ability to enforce the terms of the Loan Documents or
exercise any remedies thereunder or under applicable law, as reasonably
determined by MLC, and (ii) maintain all governmental permits, licenses and
authorizations where the failure to do so would and the failure to do so
materially adversely affects MLC’s interest in the Collateral or its ability to
enforce the terms of the Loan Documents or exercise any remedies thereunder or
under applicable law, as reasonably determined by MLC. Customer shall give MLC
not less than 30 days prior written notice of any change in name (including any
fictitious name) or chief executive office, place of business, or as applicable,
the jurisdiction of organization or principal residence.
(f) Merger, Change in Business. Except upon the prior written consent of MLC,
Customer shall not cause or permit any Credit Party to: (i) be a party to any
merger or consolidation except where Customer is the surviving entity thereof,
(ii) sell, transfer or lease all or any substantial part of its assets;
(iii) engage in any material business substantially different from its business
in effect as of the date of application by Customer for credit from MLC, or
cease operating any such material business; or (iv) cause or permit any other
Person to assume or succeed to any material business or operations of such
Credit Party.
(g) Liquidity. The aggregate unrestricted cash and unrestricted marketable
securities owned and controlled by Customer shall at all times exceed the lesser
of (i) $5,000,000.00, or (ii) the amount of indebtedness evidenced by the
Obligations.
3.4. Collateral.

-5-



--------------------------------------------------------------------------------



 



(a) Pledge of Collateral. To secure payment and performance of the Obligations,
Customer hereby pledges, assigns, transfers and sets over to MLC, and grants to
MLC first liens and security interests in and upon all of the Collateral,
subject only to priorities afforded to Permitted Liens.
(b) Liens. Except upon the prior written consent of MLC, Customer shall not
create or permit to exist any lien, encumbrance or security interest upon or
with respect to any Collateral now owned or hereafter acquired other than
Permitted Liens.
(c) Performance of Obligations. Customer shall perform in all material respects
all of its obligations owing on account of or with respect to the Collateral; it
being understood that nothing herein, and no action or inaction by MLC, under
this Loan Agreement or otherwise, shall be deemed an assumption by MLC of any of
Customer’s said obligations.
(d) Sales and Collections. Customer shall not sell, transfer or otherwise
dispose of any Collateral so long as there are any Obligations..
(e) Alterations and Maintenance. Except upon the prior written consent of MLC,
Customer shall not make or permit any material alterations to any tangible
Collateral which might materially reduce or impair its market value or utility.
Customer shall at all times (i) keep the tangible Collateral in good condition
and repair, reasonable wear and tear excepted, (ii) take reasonable precautions
to protect the Collateral against loss, damage or destruction, (iii) maintain,
service, test and inspect the Collateral (A) in accordance with manufacturer’s
recommendations, and so as to maintain in full force and effect any maintenance
warranties, (B) in compliance with Applicable Law and the requirements of
insurance, (C) at a standard consistent with industry practices, and (D) in all
events not less than Customer’s standard practices for similar equipment owned,
operated or leased by Customer and (iv) pay or cause to be paid all obligations
arising from the repair and maintenance of such Collateral, as well as all
obligations with respect to any Location of Tangible Collateral (e.g., all
obligations under any lease, mortgage or bailment agreement), except for any
such obligations being contested by Customer in good faith by appropriate
proceedings. Customer shall permit any Person designated by MLC, during normal
business hours upon reasonable notice and at MLC’s expense to visit, inspect and
survey the tangible Collateral, its condition, use and operation, and the
records maintained in connection therewith. None of MLC or any of its designees
shall have any duty to make any such inspection and shall not incur any
liability or obligation by reason of not making any such inspection. The failure
of any such party to object to any condition or procedure observed or observable
in the course of an inspection hereunder shall not be deemed to waive or modify
any of the terms of this Loan Agreement with respect to such condition or
procedure.
(f) Location. Customer shall not without MLC’s prior written notification place
or move any tangible Collateral to any location other than the Location of
Tangible Collateral identified on Exhibit A. In no event shall Customer cause or
permit any material tangible Collateral to be removed from the United States
without the express prior written consent of MLC. Customer will keep its books
and records at its principal office address specified in the first paragraph of
this Loan Agreement or at such other location notified to MLC on not less than
30 days’ prior notice.
(g) Insurance. Customer shall insure all of the tangible Collateral under a
policy or policies of physical damage insurance providing that losses will be
payable to MLC as its interests may appear pursuant to a Lender’s Loss Payable
Endorsement and containing such other provisions as may be reasonably required
by MLC. Customer shall maintain such other insurance as may be required by law
or is customarily maintained by companies in a similar business or otherwise
reasonably required by MLC. All such insurance policies shall provide that MLC
will receive not less than 10 days prior written notice of any cancellation, and
shall otherwise be in form and amount and with an insurer or insurers selected
by Customer and reasonably acceptable to MLC. Customer shall furnish MLC with a
copy or certificate of each such policy or policies and, prior to any expiration
or cancellation, each renewal or replacement thereof.
(h) Forced Placement. In the event that at any time the insurance required by
this Section shall be reduced or cease to be maintained below the level
required, then (without limiting the rights of MLC hereunder in respect of the
Default which arises as a result of such failure) MLC may at its option after
failure of Customer to do so, maintain the insurance required hereby in such
event. Customer shall reimburse MLC upon demand for the cost thereof with
interest thereon at a rate per annum equal to the Default Rate, but in no event
shall the rate of interest exceed the maximum rate permitted by law.
(i) Use. Customer agrees that the tangible Collateral will be used by Customer
solely in the conduct of its business and in a manner complying in all material
respects with all applicable laws and any applicable insurance policies. All
tangible Collateral shall at all times remain personal property of Customer
regardless of the degree of its annexation to any real property and shall not by
reason of any installation in, or affixation to, real or personal property
become a part thereof. Unless otherwise waived by MLC, Customer shall obtain and
deliver to MLC (to be recorded at Customer’s expense) from any Person having an
interest in the property where the tangible Collateral is to be located, waivers
of any lien, encumbrance or interest which such Person might have or hereafter
obtain or claim with respect to the tangible Collateral.
(j) Event of Loss. Customer shall at its expense promptly repair all repairable
damage to any tangible Collateral where such repair is economically feasible. In
the event that there is an Event of Loss and the affected Collateral had a value
prior to such Event of Loss of $100,000.00 or more, then, on or before the first
to occur of (i) 90 days after the occurrence of such Event of Loss, or (ii) 10
Business Days after the date on which either Customer or MLC shall receive any
proceeds of insurance on account of such Event of Loss, or any underwriter of
insurance on such Collateral shall advise either Customer or MLC that it
disclaims liability in respect of such Event of Loss, Customer shall, at
Customer’s option, either replace the Collateral subject to such Event of Loss
with comparable Collateral free of all liens other than Permitted Liens (in
which event Customer shall be entitled to utilize the proceeds of insurance on
account of such Event of Loss for such purpose, and may retain any excess
proceeds of such insurance), or permanently prepay the Obligations by an amount
equal to the actual cash value of such Collateral as determined by either the
insurance company’s payment (plus any applicable deductible) or, in absence of
insurance company payment, as reasonably determined by MLC; it being further
understood that any such permanent prepayment shall cause an immediate permanent
reduction in the Loan in the amount of such prepayment and shall not reduce the
amount of any future reductions in the Loan that may be required hereunder.
Notwithstanding the foregoing, if at the time of occurrence of such Event of
Loss or any time thereafter prior to replacement or line reduction, as
aforesaid, an Event of Default shall have occurred and be continuing hereunder,
then MLC may at its sole option, exercisable at any time while such Event of
Default shall be continuing, require Customer to or prepay the Obligations, as
aforesaid.

-6-



--------------------------------------------------------------------------------



 



(k) Notice of Certain Events. Customer, upon obtaining knowledge thereof, shall
give MLC immediate notice of any attachment, lien, judicial process, encumbrance
or claim affecting or involving the Collateral, other than Permitted Liens.
(l) Indemnification. Customer shall indemnify, defend and save MLC harmless from
and against any and all claims, liabilities, losses and reasonable costs and
expenses (including, without limitation, reasonable attorneys’ fees and
expenses) of any nature whatsoever which may be asserted against or incurred by
MLC arising out of or in any manner occasioned by (i) the ownership, collection,
possession, use or operation of any Collateral, or (ii) any failure by Customer
to perform any of its obligations hereunder or under the other Loan Documents;
excluding, however, from said indemnity any such claims, liabilities, etc.
arising directly out of the willful wrongful act or active gross negligence of
MLC as determined in a final non-appealable judgment by a court of competent
jurisdiction. This indemnity shall survive the expiration or termination of this
Loan Agreement as to all matters arising or accruing prior to such expiration or
termination.
3.5. Events of Default. The occurrence of any of the following events shall
constitute an “Event of Default” under this Loan Agreement:
(a) Failure to Pay. Customer shall fail to pay when due any amount owing by
Customer to MLC under the Note or this Loan Agreement, or shall fail to pay when
due any other Obligations, and any such failure shall continue for more than
five (5) Business Days from the due date.
(b) Failure to Perform. Any Credit Party shall default in the performance or
observance of any covenant or agreement on its part to be performed or observed
under this Loan Agreement, the Note or any of the other Loan Documents (not
constituting an Event of Default under any other clause of this Section), and
such default shall continue unremedied for ten (10) Business Days (i) after
written notice thereof shall have been given by MLC to Customer, or (ii) from
Customer’s receipt of any notice or knowledge of such default from any other
source.
(c) Breach of Warranty. Any representation or warranty made by any Credit Party
contained in this Loan Agreement, the Note or any of the other Loan Documents
shall at any time prove to have been incorrect in any material respect when
made.
(d) Default Under Other Merrill Lynch Agreement. A default or event of default
by any Credit Party shall occur under the terms of any other agreement,
instrument or document with or directly intended for the benefit of MLC, MLPF&S
or any of their affiliates, and any required notice shall have been given and
required passage of time shall have elapsed, or the Agreement shall be
terminated for any reason.
(e) Bankruptcy Event. Any Bankruptcy Event shall occur.
(f) Material Adverse Effect. Any event shall occur which shall result in a
Material Adverse Effect.
(g) Default Under Other Agreements. Any event shall occur which results in any
default of any material agreement involving any Credit Party or any agreement
evidencing any indebtedness of any Credit Party of $5,000,000.00 or more the
result of which default would permit or result in the holder of such
indebtedness to declare such indebtedness due prior to its original maturity.
(h) Collateral Impairment or Lapse in Insurance Coverage. The loss, theft or
destruction of any material portion of the Collateral, or any levy, attachment,
seizure or confiscation of material portion of the Collateral which is not
released within ten (10) Business Days; or the failure to maintain insurance in
accordance with Section 3.4(h).
(i) Contested Obligation. (i) Any of the Loan Documents shall for any reason
cease to be, or are asserted by any Credit Party not to be a legal, valid and
binding obligations of any Credit Party, enforceable in accordance with their
terms; or (ii) the validity, perfection or priority of MLC’s first lien and
security interest on any of the Collateral is contested by any Person; or
(iii) any Credit Party shall or shall attempt to repudiate, revoke, contest or
dispute, in whole or in part, such Credit Party’s obligations under any Loan
Document.
(j) Judgments. A judgment shall be entered against any Credit Party in excess of
$5,000,000.00 and the judgment is not paid in full and discharged, or stayed and
bonded to the satisfaction of MLC.
(k) Change in Control. (i)Customer shall enter into any transaction of merger or
consolidation where Customer is not the surviving entity without the prior
written consent of MLC; (ii) Customer shall cease to do business as a going
concern, liquidate, or dissolve; (iii) Customer shall sell, transfer, or
otherwise dispose of all or substantially all of its assets or property.
(l) Dissolution. The dissolution, or the filing for dissolution of any Credit
Party.
3.6. Remedies.

-7-



--------------------------------------------------------------------------------



 



(a) Remedies Upon Default. Upon the occurrence and during the continuance of any
Event of Default, MLC may at its sole option do any one or more or all of the
following, at such time and in such order as MLC may in its sole discretion
choose:
(i) Termination. MLC may without notice terminate its obligation to extend any
credit to or for the benefit of Customer (it being understood, however, that
upon the occurrence of any Bankruptcy Event all such obligations shall
automatically terminate without any action on the part of MLC).
(ii) Acceleration. MLC may declare the principal of and interest and any premium
on the Note, and all other Obligations to be forthwith due and payable,
whereupon all such amounts shall be immediately due and payable, without
presentment, demand for payment, protest and notice of protest, notice of
dishonor, notice of acceleration, notice of intent to accelerate or other notice
or formality of any kind, all of which are hereby expressly waived; provided,
however, that upon the occurrence of any Bankruptcy Event all such principal,
interest, premium and other Obligations shall automatically become due and
payable without any action on the part of MLC.
(iii) Exercise Other Rights. MLC may exercise any or all of the remedies of a
secured party under applicable law and in equity, including, but not limited to,
the UCC, and any or all of its other rights and remedies under the Loan
Documents.
(iv) Possession. MLC may require Customer to make the Collateral and the records
pertaining to the Collateral available to MLC at a place designated by MLC which
is reasonably convenient to Customer, or may take possession of the Collateral
and the records pertaining to the Collateral without the use of any judicial
process and without any prior notice to Customer.
(v) Sale. MLC may sell any or all of the Collateral at public or private sale
upon such terms and conditions as MLC may reasonably deem proper, whether for
cash, on credit, or for future delivery, in bulk or in lots. MLC may purchase
any Collateral at any such sale free of Customer’s right of redemption, if any,
which Customer expressly waives to the extent not prohibited by applicable law.
The net proceeds of any such public or private sale and all other amounts
actually collected or received by MLC pursuant hereto, after deducting all costs
and expenses incurred at any time in the collection of the Obligations and in
the protection, collection and sale of the Collateral, will be applied to the
payment of the Obligations, with any remaining proceeds paid to Customer or
whoever else may be entitled thereto, and with Customer and each Guarantor
remaining jointly and severally liable for any amount remaining unpaid after
such application.
(vi) Delivery of Cash, Checks, Etc. MLC may require Customer to forthwith upon
receipt, transmit and deliver to MLC in the form received, all cash, checks,
drafts and other instruments for the payment of money (properly endorsed, where
required, so that such items may be collected by MLC) which may be received by
Customer at any time in full or partial payment of any Collateral, and require
that Customer not commingle any such items which may be so received by Customer
with any other of its funds or property but instead hold them separate and apart
and in trust for MLC until delivery is made to MLC.
(vii) Control of Collateral. MLC may otherwise take control in any lawful manner
of any cash or non-cash items of payment or proceeds of Collateral and endorse
Customer’s name on any item of payment on or proceeds of the Collateral.
(b) Set-Off. MLC shall have the further right upon the occurrence and during the
continuance of an Event of Default to set-off, appropriate and apply toward
payment of any of the Obligations, in such order of application as MLC may from
time to time and at any time elect, any cash, credit, deposits, accounts,
financial assets, investment property, securities and any other property of
Customer which is in transit to or in the possession, custody or control of MLC,
MLPF&S or any agent, bailee, or affiliate of MLC or MLPF&S. Customer hereby
collaterally assigns and grants to MLC a continuing security interest in all
such property as Collateral and as additional security for the Obligations. Upon
the occurrence and during the continuance of an Event of Default, MLC shall have
all rights in such property available to collateral assignees and secured
parties under all applicable laws, including, without limitation, the UCC.
(c) Power of Attorney. Effective upon the occurrence and during the continuance
of an Event of Default, Customer hereby irrevocably appoints MLC as its
attorney-in-fact, with full power of substitution, in its place and stead and in
its name or in the name of MLC, to from time to time in MLC’s sole discretion
take any action and to execute any instrument which MLC may deem necessary or
advisable to accomplish the purposes of this Loan Agreement and the other Loan
Documents, including, but not limited to, to receive, endorse and collect all
checks, drafts and other instruments for the payment of money made payable to
Customer included in the Collateral. The powers of attorney granted to MLC in
this Loan Agreement are coupled with an interest and are irrevocable until the
Obligations have been indefeasibly paid in full and fully satisfied and all
obligations of MLC under this Loan Agreement have been terminated.
(d) Remedies are Severable and Cumulative. All rights and remedies of MLC herein
are severable and cumulative and in addition to all other rights and remedies
available in the Note, the other Loan Documents, at law or in equity, and any
one or more of such rights and remedies may be exercised simultaneously or
successively.
(e) No Marshalling. MLC shall be under no duty or obligation to (i) preserve,
protect or marshall the Collateral; (ii) preserve or protect the rights of any
Credit Party or any other Person claiming an interest in the Collateral;
(iii) realize upon the Collateral in any particular order or manner, (iv) seek
repayment of any Obligations from any particular source; (v) proceed or not
proceed against any Credit Party pursuant to any guaranty or security agreement
or against any Credit Party under the Loan Documents, with or without also
realizing on the Collateral; (vi) permit any substitution or exchange of all or
any part of the Collateral; or (vii) release any part of the Collateral from the
Loan Agreement or any of the other Loan Documents, whether or not such
substitution or release would leave MLC adequately secured.

-8-



--------------------------------------------------------------------------------



 



(f) Notices. To the fullest extent permitted by applicable law, Customer hereby
irrevocably waives and releases MLC of and from any and all liabilities and
penalties for failure of MLC to comply with any statutory or other requirement
imposed upon MLC relating to notices of sale, holding of sale or reporting of
any sale, and Customer waives all rights of redemption or reinstatement from any
such sale. Any notices required under applicable law shall be reasonably and
properly given to Customer if given by any of the methods provided herein at
least 5 Business Days prior to taking action. MLC shall have the right to
postpone or adjourn any sale or other disposition of Collateral at any time
without giving notice of any such postponed or adjourned date. In the event MLC
seeks to take possession of any or all of the Collateral by court process,
Customer further irrevocably waives to the fullest extent permitted by law any
bonds and any surety or security relating thereto required by any statute, court
rule or otherwise as an incident to such possession, and any demand for
possession prior to the commencement of any suit or action.
3.7. Miscellaneous.
(a) Non-Waiver. No failure or delay on the part of MLC in exercising any right,
power or remedy pursuant to this Loan Agreement, the Note or any of the other
Loan Documents shall operate as a waiver thereof, and no single or partial
exercise of any such right, power or remedy shall preclude any other or further
exercise thereof, or the exercise of any other right, power or remedy. Neither
any waiver of any provision of this Loan Agreement, the Note or any of the other
Loan Documents, nor any consent to any departure by Customer therefrom, shall be
effective unless the same shall be in writing and signed by MLC. Any waiver of
any provision of this Loan Agreement, the Note or any of the other Loan
Documents and any consent to any departure by Customer from the terms of this
Loan Agreement, the Note or any of the other Loan Documents shall be effective
only in the specific instance and for the specific purpose for which given.
Except as otherwise expressly provided herein, no notice to or demand on
Customer shall in any case entitle Customer to any other or further notice or
demand in similar or other circumstances.
(b) Confidentiality. MLC agrees to keep confidential any information furnished
or made available to it by Customer pursuant to this Loan Agreement; provided
that nothing herein shall prevent MLC from disclosing such information (a) to
any officer, director, employee, agent, auditor, attorney or advisor of MLC or
Merrill Lynch & Co., Inc. or any of their affiliates, (b) to any other person if
it is reasonably necessary for the administration of the credit facility
provided herein, (c) as required by any law, rule, or regulation, (d) upon the
order of any court or administrative agency, (e) upon the request or demand of
any regulatory agency or authority, (f) that is or becomes available to the
public other than as a result of a disclosure by MLC prohibited by this Loan
Agreement, (g) in connection with any litigation to which MLC or any of its
affiliates may be a party with any Credit Party, (h) in connection with the
sale, assignment, syndication or transfer of any or all of MLC’s rights and
interests under the Loan Documents, provided any purchaser, assignee or
transferee agrees to keep such information confidential, and (i) to the extent
necessary in connection with the exercise of any remedy under this Loan
Agreement or the Loan Documents.
(c) Communications. Delivery of an agreement, instrument or other document may,
at the discretion of MLC, be by electronic transmission. Except as required by
law or otherwise provided herein or in a writing executed by the party to be
bound, all notices demands, requests, accountings, listings, statements, advices
or other communications to be given under the Loan Documents shall be in
writing, and shall be served either personally, by deposit with a reputable
overnight courier with charges prepaid, or by deposit in the United States mail
by certified mail return receipt required. Notices may be addressed to Customer
as set forth at its address shown in the preamble hereto, or to any office to
which billing or account statements are sent; to MLC at its address shown in the
preamble hereto, or at such other address designated in writing by MLC. Any such
communication shall be deemed to have been given upon, in the case of personal
delivery the date of delivery, one Business Day after deposit with an overnight
courier five (5) Business Days after deposit in the United States by certified
mail (return receipt required), or receipt of electronic transmission (which
shall be presumed to be three hours after the time of transmission unless an
error message is received by the sender), except that any notice of change of
address shall not be effective until actually received.
(d) Fees, Expenses and Taxes. Customer shall upon demand pay or reimburse MLC
for: (i) all UCC, recording and search fees and expenses incurred by MLC in
connection with the verification, perfection or preservation of MLC’s rights
hereunder or in any Collateral or any other collateral for the Obligations;
(ii) any and all stamp, transfer, mortgage, intangible, document, filing,
recording and other taxes and fees, excluding income taxes, payable or
determined to be payable in connection with the borrowings hereunder or the
execution, delivery, filing and/or recording of the Loan Documents and any other
instruments or documents provided for herein or delivered or to be delivered
hereunder or in connection herewith; and (iii) all reasonable fees and
out-of-pocket expenses (including reasonable attorneys’ fees and legal expenses)
incurred by MLC in connection with the preparation, execution, administration,
collection, enforcement, protection, waiver or amendment of this Loan Agreement,
or under any of the other Loan Documents and such other instruments or
documents, and the rights and remedies of MLC thereunder and all other matters
in connection therewith. The obligations of Customer under this paragraph shall
survive the expiration or termination of this Loan Agreement and the discharge
of the other Obligations.
(e) Right to Perform Obligations. If Customer shall fail to do any act or thing
which it has covenanted to do under this Loan Agreement or any of the Loan
Documents, or any representation or warranty on the part of Customer contained
in this Loan Agreement or any of the Loan Documents shall be breached, MLC may,
in its sole discretion, after 5 Business Days written notice is sent to Customer
(or such lesser notice, including no notice, as is reasonable under the
circumstances), do the same or cause it to be done or remedy any such breach,
and may expend its funds for such purpose. Any and all reasonable amounts so
expended by MLC shall be repayable to MLC by Customer upon demand, with interest
at the “Interest Rate” (as that item is defined in the Note) during the period
from and including the date funds are so expended by MLC to the date of
repayment, and all such amounts shall be additional Obligations. The payment or
performance by MLC of any of Customer’s obligations hereunder shall not relieve
Customer of said obligations or of the consequences of having failed to pay or
perform the same, and shall not waive or be deemed a cure of any Default.
(f) Late Charge. Any payment required to be made by Customer pursuant to this
Loan Agreement or any of the Loan Documents not paid within five (5) days of the
applicable due date shall be subject to a late charge in an amount equal to the
lesser of: (i) 5% of the overdue amount, or (ii) the maximum amount permitted by
applicable law. Such late charge shall be payable on demand.

-9-



--------------------------------------------------------------------------------



 



(g) Further Assurances. Customer agrees to do such further acts and things and
to execute and deliver to MLC such additional agreements, instruments and
documents as MLC may reasonably require or deem advisable to effectuate the
purposes of this Loan Agreement, the Note or any of the other Loan Documents, or
to establish, perfect and maintain MLC’s security interests and liens upon the
Collateral, including, but not limited to: (i) executing financing statements or
amendments thereto when and as reasonably requested by MLC; and (ii) if in the
reasonable judgment of MLC it is required by local law, causing the owners
and/or mortgagees of the real property on which any Collateral may be located to
execute and deliver to MLC waivers or subordinations reasonably satisfactory to
MLC with respect to any rights in such Collateral.
(h) Binding Effect. This Loan Agreement, the Note and the other Loan Documents
shall be binding upon, and shall inure to the benefit of MLC, Customer and their
respective successors and assigns. MLC reserves the right, at any time while the
Obligations remain outstanding, to sell, assign, syndicate or otherwise transfer
or dispose of any or all of MLC’s rights and interests under the Loan Documents.
MLC also reserves the right at any time to pool the Loan with one or more other
loans originated by MLC or any other Person, and to securitize or offer
interests in such pool on whatever terms and conditions MLC shall determine;
provided all parties agree to the confidentiality restrictions herein. MLC
shall, acting for this purpose as an agent of Customer, maintain at its offices
a register for the recordation of the names and addresses of its participants or
assignees, and the amount and terms of its participations and assignments
including specifying any such participant’s or assignee’s entitlement to
payments of principal and interest, and any payments made, with respect to each
such participation or assignment. Subject to Section 3.7(b), Customer consents
to MLC releasing financial and other information regarding Credit Parties, the
Collateral and the Loan in connection with any such sale, pooling,
securitization or other offering. Customer shall not assign any of its rights or
delegate any of its obligations under this Loan Agreement, the Note or any of
the other Loan Documents without the prior written consent of MLC. Unless
otherwise expressly agreed to in a writing signed by MLC, no such consent shall
in any event relieve Customer of any of its obligations under this Loan
Agreement, the Note or any of the other Loan Documents.
(i) Interpretation; Construction. (i) Captions and section and paragraph
headings in this Loan Agreement are inserted only as a matter of convenience,
and shall not affect the interpretation hereof; (ii) no provision of this Loan
Agreement shall be construed against a particular Person or in favor of another
Person merely because of which Person (or its representative) drafted or
supplied the wording for such provision; and (iii) where the context requires:
(a) use of the singular or plural incorporates the other, and (b) pronouns and
modifiers in the masculine, feminine or neuter gender shall be deemed to refer
to or include the other genders.
(j) Governing Law. This Loan Agreement, the Note and, unless otherwise expressly
provided therein, each of the other Loan Documents, shall be governed in all
respects by the laws of the State of Illinois, not including its conflict of law
provisions.
(k) Severability of Provisions. Whenever possible, each provision of this Loan
Agreement, the Note and the other Loan Documents shall be interpreted in such
manner as to be effective and valid under applicable law. Any provision of this
Loan Agreement, the Note or any of the other Loan Documents which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective only to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of this Loan Agreement, the Note and the
other Loan Documents or affecting the validity or enforceability of such
provision in any other jurisdiction.
(l) Term. This Loan Agreement shall become effective when accepted by MLC at its
office in Chicago, Illinois, and subject to the terms hereof, shall continue in
effect so long thereafter as there shall be any moneys owing hereunder or under
the Note, or there shall be any other Obligations outstanding. Customer hereby
waives notice of acceptance of this Loan Agreement by MLC.
(m) Exhibits. The exhibits to this Loan Agreement are hereby incorporated and
made a part hereof and are an integral part of this Loan Agreement.
(n) Counterparts. This Loan Agreement may be executed in one or more
counterparts which, when taken together, constitute one and the same agreement.
(o) Jurisdiction; Waiver. Customer acknowledges that this Loan Agreement is
being accepted by MLC in partial consideration of MLC’s right and option, in its
sole discretion, to enforce the Loan Documents in either the State of Illinois
or in any other jurisdiction where Customer or any Collateral may be located.
Customer irrevocably submits itself to jurisdiction in the State of Illinois and
venue in any state or federal court in the County of Cook for such purposes, and
Customer waives any and all rights to contest said jurisdiction and venue and
the convenience of any such forum, and any and all rights to remove such action
from state to federal court. Customer further waives any rights to commence any
action against MLC in any jurisdiction except in the County of Cook and State of
Illinois. Customer agrees that all such service of process shall be made by mail
or messenger directed to it in the same manner as provided for notices to
Customer in this Loan Agreement and that service so made shall be deemed to be
completed upon the earlier of actual receipt or three (3) days after the same
shall have been posted to Customer or Customer’s agent. Nothing contained herein
shall affect the right of MLC to serve legal process in any other manner
permitted by law or affect the right of MLC to bring any action or proceeding
against Customer or its property in the courts of any other jurisdiction.
Customer waives, to the extent permitted by law, any bond or surety or security
upon such bond which might, but for this waiver, be required of MLC.
(p) Jury Waiver. MLC and Customer hereby each expressly waive any and all rights
to a trial by jury in any action, proceeding or counterclaim brought by either
of the parties against the other party with respect to any matter relating to,
arising out of or in any way connected with the Loan, the Obligations, this Loan
Agreement, any of the other Loan Documents and/or any of the transactions which
are the subject matter of this Loan Agreement.
(q) Integration. This Loan Agreement, together with the other Loan Documents,
constitutes the entire understanding and represents the full and final agreement
between the parties with respect to the subject matter hereof, and may not be
contradicted by evidence of prior written agreements or prior,

-10-



--------------------------------------------------------------------------------



 



contemporaneous or subsequent oral agreements of the parties. There are no
unwritten oral agreements of the parties. Without limiting the foregoing,
Customer acknowledges that: (i) no promise or commitment has been made to it by
MLC, MLPF&S or any of their respective employees, agents or representatives to
make any Loan on any terms other than as expressly set forth herein, or to make
any other loan or otherwise extend any other credit to Customer or any other
party; and (ii) except as otherwise expressly provided herein, this Loan
Agreement supersedes and replaces any and all proposals, letters of intent and
approval and commitment letters from MLC to Customer, none of which shall be
considered a Loan Document. No amendment or modification of any of the Loan
Documents to which Customer is a party shall be effective unless in a writing
signed by both MLC and Customer.
(r) Survival. All representations, warranties, agreements and covenants
contained in the Loan Documents shall survive the signing and delivery of the
Loan Documents, and all of the waivers made and indemnification obligations
undertaken by Customer shall survive the termination, discharge or cancellation
of the Loan Documents.
(s) Customer’s Acknowledgments. The Customer acknowledges that the Customer:
(i) has had ample opportunity to consult with counsel and such other parties as
deemed advisable prior to signing and delivering this Loan Agreement and the
other Loan Documents; (ii) understands the provisions of this Loan Agreement and
the other Loan Documents, including all waivers contained therein; and
(iii) signs and delivers this Loan Agreement and the other Loan Documents freely
and voluntarily, without duress or coercion.
(t) Specific Cross-Collateralization and Cross Default. The provisions set forth
in this paragraph shall be construed as additional and supplemental and shall
not in any way limit or negate any related provisions in the Prior Loan
Documents (hereafter defined) or the current providing for cross default and
cross collateralization rights for MLC. The “Collateral” as defined in the Prior
Loan Documents shall be deemed included within Collateral as defined and in the
Loan Documents and the Collateral shall be deemed included within the
“Collateral” as defined in the Prior Loan Documents, and the “Collateral” and
the Collateral shall each upon an Event of Default under either set of loan
documents serve as security for the repayment of both the Loan Documents and the
Prior Loan Documents. Any Event of Default as defined in the applicable loan
documents shall be an Event of Default under the other set of loan documents.
“Prior Loan Documents” means the “Loan Documents” as defined in the Term Loan
and Security Agreement dated May 21, 2004, Term Loan and Security Agreement
dated July 2, 2004, Collateral Installment Note dated May 21, 2004 , Collateral
Installment Note dated July 2, 2004, Term Loan and Security Agreement dated
May 27, 2005 and Collateral Installment Note dated May 27, 2005.
(u) Counterparts; Facsimile Signatures; Other Electronic Transmissions. This
Agreement and all other Loan Documents may be executed in multiple counterparts
which together shall constitute one agreement, and any notices to be given
pursuant to this Agreement, may be executed and delivered by telecopier,
facsimile or other electronic transmission (i.e. PDF format) all with the same
force and effect as if the same was a fully executed and delivered original
counterpart. The original counterparts of this Agreement and all Loan Documents
shall be delivered by Customer promptly after execution and failure to so
deliver, at MLC’s option, shall be a Default, but failure to deliver shall in no
way limit or negate enforceability of any Loan Document.

-11-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Loan Agreement has been executed as of the day and year
first above written.
PAC-WEST TELECOMM, INC.

         
By:
       
 
 
 
Signature    
 
       
 
       
 
  Printed Name    
 
       
 
       
 
  Title    
 
        Accepted at Chicago, Illinois:    
 
        Merrill Lynch Capital,
    a division of Merrill Lynch Business Financial Services Inc.    
 
       
By:
       
 
       
 
  Name:    
 
  Title:    

-12-